DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 23, 2021.

Applicant’s election without traverse of 1-17 in the reply filed on February 23, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the figures do not include the following reference sign(s) mentioned in the description:
Pg. 8, Paragraph 3, line 9-10 refers to “a second side 32” but “32” is not shown in the figures.

Pg. 10, paragraph 4, line 2-3 refer to “A width W1 of the mortise pocket” but “W1” is not shown in the figures.



The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character "W2" has been used to designate both [width of the mortise pocket] and [width of the base plate frame].
 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities: 

The paragraphs of the specifications are not numbered
Pg. 7, paragraph 3, line 6 “base plate 30”. Pg. 7, paragraph 3, line 8 “base plate 20”. Two different labels are associated with the same part
Pg. 7, paragraph 4, line 2 “a view panel 29”. Pg. 7, paragraph 4, line 3 “notch 29”. Two parts share the same label
Pg. 8, paragraph 2, line 2 “central aperture 27”. Pg. 8, paragraph 2, line 4 “central opening 27”. Two parts share the same label
Pg. 8, paragraph 3, line 2 “a curved corner 22”. Pg. 7, paragraph 4, line 2 “a top plate second side 22”. Two parts share the same label
Pg. 10, paragraph 4, line 1 “a first side 31”. Pg. 10, paragraph 4, line 1 “a second side 31”. Two parts share the same label
Pg. 8, paragraph 5, line 1 discloses “base plate 10”. Pg. 7, paragraph 3, line 5 “strike plate assembly 10”. Two parts share the same label
Pg. 9, paragraph 2, line 5 “mortise inner perimeter 59”. Pg. 11, paragraph 3, line 2-3 “mortise pocket mounting holes 59”. Two parts share the same label
.
Appropriate correction is required.

Claim Objections

Claim 3 and 8, are objected to because of the following minor informalities:

Claim 3, line 2, the examiner interprets “incudes” to be “includes”
Claim 8, line 3, the examiner interprets “a base plate” to be “the base plate”

Claim 2 and 12 are objected to, Applicant is advised that should claim 2 be found allowable, claim 12 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henry Thomas York (GB2245305A), hereinafter York.

Regarding claim 1, York teaches An adjustable strike plate assembly, comprising: 

An adjustable base plate including: a base plate frame ,  An interior aperture surrounded by the base plate frame and having interior space (Fig 1, base plate (12), interior aperture (32) surrounding and forming an interior space), 

A first horizontally extended linear opening positioned toward a first distal end of the base plate frame (Fig 1, opening 34 at the top of inner plate 12),
(Fig 1, opening 34 at the bottom of inner plate 12), 
Wherein the first linear opening and the second linear opening are separated by the interior aperture (Fig 1, openings 34 are separated by interior aperture 32), 

Wherein said adjustable base plate is laterally movable within a door frame mortise pocket to alternatively widen or narrow the interior space within the interior aperture (Page 3, as labelled, second (line 10-11) and third paragraph (line 12-15), the base plate “inner plate 12 can be moved horizontally” to widen or narrow the interior space as defined and described and suggested in Figure 1),

A top plate (Fig 1, outer plate 10) having: 
A central aperture (Fig 1, central rectangular aperture 20), 
A first mounting hole (Fig 1, top countersunk hole 18 on outer plate 10), and 
A second mounting hole (Fig 1, bottom countersunk hole 18 on outer plate 10), 
Wherein the first mounting hole positioned toward a first distal end of the top plate to align at more than one point along the first horizontally extended linear opening in the base plate (As suggested by Fig 1, the top hole 18 aligns with the first linear opening 34), and the second mounting hole positioned toward a second distal end of the top plate to align at more than one point along the second horizontally extended linear opening in the base plate (As suggested by Fig 1, the bottom hole 18 aligns with the second linear opening 34).

 claim 2 and 12, York teaches:

The adjustable strike plate assembly of Claim 1, wherein the base plate frame includes a first side and a second side (Fig 1, left side and right side of plate 12 are the first and second side, respectively), and a width of the base plate frame between the first side and the second side is less than a width of the mortise pocket, such that both of the first and second sides do not touch a side perimeter of the mortise pocket walls at the same time (Fig 2, the mortise pocket/recess 42 has side perimeters i.e. left and right edges and as seen the first and second sides of the base plate 12 do not touch the side perimeter of the mortise pocket/recess 42).

Regarding claim 4, York teaches:
The adjustable strike plate assembly of Claim 1 wherein the base plate is selectively positionable within the mortise pocket (Fig 2, the mortise pocket/recess 42 has side perimeters i.e. left and right edges and base plate 12 resides in the mortise pocket/ recess and as seen the first and second sides of the base plate 12 do not touch the side perimeter of the mortise pocket/recess 42). York discloses (Page 3, paragraph 3, line 11-15 “The door is then closed. If it rattles, the screws 14 are partly loosened, the inner plate 12 is moved slightly to the right, as seen in Figure 2, and the screws are re-tightened. If, on the other hand, the latch will not engage in the aperture 32, the inner plate 12 is moved slightly to the left. This adjustment procedure can be repeated until a perfect fit is achieved”).

 claim 13, York teaches, 

A door frame comprising: 
An assembly of frame members (Fig. 2, door jamb (40) and abstract, line 3 “enables the fit to be adjusted as the door or door frame settles”),
A mortise pocket (Fig 2, Page 3, paragraph 3 “a recess 42” and “A portion 44 of the recess is then cut deeper”),
 A strike plate assembly, including:
A base plate including:
A base plate frame Fig 1, inner plate 12),
An interior aperture surrounded by the base plate frame (Fig 1, a central rectangular aperture 32) and having an interior space (Fig 1, an interior space is formed resulting from the alignment of apertures 32 and 20),
A first horizontally extended linear opening positioned toward a first distal end of the base plate frame (Fig 1, opening 34 at the top of inner plate 12),
A second horizontally extended linear opening positioned toward a second distal end of the base plate frame (Fig 1, opening 34 at the bottom of inner plate 12), 
Wherein the first linear opening and the second linear opening are separated by the interior aperture (Fig 1, openings 34 are separated by interior aperture 32), 
A top plate (Fig 1, outer plate 10) having: 
A central aperture (Fig 1, central rectangular aperture 20),  
A first mounting hole (Fig 1, top countersunk hole 18 on outer plate 10), and 
A second mounting hole, (Fig 1, bottom countersunk hole 18 on outer plate 10), 
(As suggested by Fig 1, the top hole 18 aligns with the first linear opening 34),
The second mounting hole positioned toward a second distal end of the top plate to align at more than one point along the second horizontally extended linear opening in the base plate (As suggested by Fig 1, the lower hole 18 aligns with the second linear opening 34).
Wherein the base plate is selectively positionable within the mortise pocket (Fig 2-3, Page 3, paragraph 3 “The door is then closed. If it rattles, the screws 14 are partly loosened, the inner plate 12 is moved slightly to the right, as seen in Figure 2, and the screws are re-tightened. If, on the other hand, the latch will not engage in the aperture 32, the inner plate 12 is moved slightly to the left. This adjustment procedure can be repeated until a perfect fit is achieved”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A) in view of Howard M. Allenbaugh (US4492397), hereinafter Allenbaugh.

The adjustable strike plate assembly of Claim 1, While York teaches wherein the mortise pocket includes an inner perimeter width W1, (Fig 2, the mortise pocket/recess 42 has side perimeters i.e. left and right edges), the strike plate includes an outer perimeter width W2, (Fig 2, outer plate 10 outer sides perimeters i.e. left and right edges). York is silent on W1 is greater than W2.

Allenbaugh teaches and the width W1 is greater than the width 2 (Fig 3, strike plate 10 placed in the farthest right side of recess/mortise pocket 45 and Fig 4, strike plate 10 placed in the farthest left side of recess/mortise pocket 45 ; necessarily in order to permit the movement shown, W1 must be greater than W2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York by cutting the recess / mortise pocket into a width that is appropriately greater than the width of the strike plate so as to provide an increased range of horizontal movement of the base plate that is sandwiched between the top plate and the mortise pocket, this .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A) in view of Hagen Dietrich (US4892341), hereinafter Dietrich.

The adjustable strike plate assembly of Claim 4, including a roller for reducing friction when a latch of a door panel is moved into a closed position, While York teaches the adjustable strike plate assembly of claim 4. York dos not teach including a roller for reducing friction when a latch of a door panel is moved into a closed position.

Dietrich teaches including a roller for reducing friction when a latch of a door panel is moved into a closed position (Fig 9-10, roller 62, Column 4, lines 19-21, “any friction resulting from the engagement can be overcome by the rotation of the roller 62”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York by having a roller for reducing friction when a latch of a door panel is moved into a closed position as disclosed by Dietrich because it would allow for overcoming the resulting friction created by engagement of the latch with the roller (Column 4, lines 19-21 of Dietrich).  
  
Claim 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A) in view of Dietrich (US4892341), further in view of Ferdinand E. Orbeta (US 20090188289 A1), hereinafter Orbeta.

Regarding claim 6,
The adjustable strike plate assembly of Claim 5 wherein said adjustable base plate includes at least one position indicator. While York as modified above teaches adjustable base plate (Fig 1, inner plate 12), York as modified above does not teach on includes at least one position indicator.
Orbeta teaches includes at least one position indicator (As shown in the annotated figure of Fig. 1 below, the adjustable base plate includes a position indicator).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above by adjustable base plate includes at least one position indicator as disclosed by Orbeta because a position indicator provides the installer / maintenance technician a quick and reliable method to know the exact location of the base plate relative to the top plate.

    PNG
    media_image1.png
    838
    955
    media_image1.png
    Greyscale

Regarding claim 7,

The adjustable strike plate assembly of Claim 6 including at least one notch in said top plate that aligns with the position indicator and is configured to create a view panel to view the position indicator through the at least one notch. While York as modified above teaches said top plate and the position indicator. York as modified above does not teach including at least one notch in said top plate that aligns with the position indicator and is configured to create a view panel to view the position indicator through the at least one notch.
Orbeta teaches including at least one notch in said top plate that aligns with the position indicator and is configured to create a view panel to view the position indicator [As shown in the annotated figure of Fig. 1 above, the top plate is manufactured to include at least one notch (top notch) that aligns (alignment lines) with the position indicator (position indicator), the inner boundaries of the top notch encloses an aperture (view panel) which is used to view the position indicator that is located underneath it by looking through the top notch].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above by including at least one notch in said top plate that aligns with the position indicator and is configured to create a view panel to view the position indicator through the at least one notch as disclosed by Orbeta because a notch is known to provide for an opening that enables the technician to quickly and efficiently locate the position indicator.

Regarding claim 8, 
The adjustable strike plate assembly of Claim 7 including a notch on one end of the central aperture of the top plate and a notch on an opposite end of the central aperture of the top plate and to facilitate a base plate alignment and repositioning. While York as modified above teaches including a notch on one end of the central aperture of the top plate [as shown in the annotated figure of Fig. 1 above, a notch is included on top end (top notch) of the central aperture (central aperture) of the top plate (top plate)]. York as modified above does not teach and a notch on an opposite end of the central aperture of the top plate and to facilitate a base plate alignment and repositioning.

Orbeta teaches and a notch on an opposite end of the central aperture of the top plate [as shown in the annotated figure of Fig. 1 above and Fig. 2 below, the top plate includes a notch (bottom notch) located on the opposite end of the central aperture (central aperture), so that the top notch and the bottom notch are located on opposite ends of the central aperture]. And to facilitate a base plate alignment and repositioning [As shown in the annotated figure of Fig. 1 above and  Fig. 2 below, the position indicators are located on the base plate. Both of the top notch and the bottom notch are aligned with their respective position indicators, which can be located by looking through the view panels. The alignment and repositioning of the base plate is facilitated by including the two notches, view panels, and position indicators within the adjustable strike plate assembly].

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above by including and a notch on an opposite end of the central aperture of the top plate and to facilitate a base plate alignment and repositioning as disclosed by Orbeta because including the bottom notch adds adjustability. 

    PNG
    media_image2.png
    822
    1487
    media_image2.png
    Greyscale


Regarding claim 9,

The adjustable strike plate assembly of Claim 8 wherein a central opening in the strike plate assembly is alternatively widened or narrowed by laterally adjusting the base plate horizontally beneath the top plate. York as modified above teaches a central opening in the strike plate assembly is alternatively widened or narrowed by laterally adjusting the base plate horizontally beneath the top plate.

York as modified above teaches a central opening [As shown in the annotated figure of Fig. 3 below, the central opening is formed out of the space created by the top plate central rectangular aperture 20 and the bottom plate central rectangular aperture 32, the base plate width “W2” is smaller than the top plate width “W3”, the base plate central aperture width “W4” is smaller than the width of top plate central aperture “W1”, and line 9-10 “the inner plate 12 / base plate can be moved horizontally between the two lips 30 of the outer plate / top plate”]. Accordingly, and as shown in the annotated figure of fig. 3 below, moving the base plate horizontally underneath the top plate to left side or to the right side would widen or narrow the central opening created and framed by the overlapping space of the apertures 32 and 20. 


    PNG
    media_image3.png
    723
    921
    media_image3.png
    Greyscale

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A) in view of Dietrich (US4892341), Orbeta (US 20090188289 A1), further in view of Hirvi Jorma (WO 03042474 A1) hereinafter Jorma,

The adjustable strike plate assembly of Claim 9 including mounting attachments in the base plate internally located within the interior space. While York as modified above teaches the adjustable strike plate of claim 9. York as modified above does not teach including mounting attachments in the base plate internally located within the interior space. 
Jorma teaches (as shown in Fig 3-4 and the annotated figures of figs. 2 and 8b below, and  pg. 4, paragraph 3, line 1-2 “The box 20 /base plate extends up to a level with the upper side of the plate element 10 / top plate in the region of the mounting hole 21 / mounting attachment” and  “a screw 22 fitted in the hole 21 / mounting attachment”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above by including mounting attachments in the base plate internally located within the interior space as disclosed by Jorma because mounting holes provide for openings that are suitable for attaching anchoring screws.

    PNG
    media_image4.png
    842
    1215
    media_image4.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A) in view of Dietrich (US4892341), further in view of Anthony R. Lozano (US 4832388), hereinafter Lozano,

The adjustable strike plate assembly of Claim 5 including at least one anchoring protrusion. While York as modified above teach the adjustable strike plate assembly of claim 5. York as modified above does not teach including at least one anchoring protrusion.
Lozano teaches including at least one anchoring protrusion [As shown in the annotated figures of figs.19- 21 below, the strike plate assembly includes conical pointed projection 120 / anchoring protrusion attached to the back side / bottom side of 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above by including at least one anchoring protrusion as disclosed by Lozano because it is a known method used by installers to efficiently mark and anchor the strike plate onto its location on the door jamb.

    PNG
    media_image5.png
    953
    1139
    media_image5.png
    Greyscale


Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A), in view of Karl Goetz Ferdinand (US-2013145-A), hereinafter Ferdinand,

Regarding claim 14,
The door frame of claim 13 wherein said base plate includes a first ledge. While York as modified above teaches said base plate. York as modified above is silent on includes a first ledge.

Ferdinand discloses (Fig 1-3 and 7, and as suggested by the annotated figure of Fig. 3 below, the base plate has first ledge as indicated by the arrow),

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above to include a first ledge as disclosed by Ferdinand because it is a known and cost effective method in the industry to include a construction acts as an essential and integral part to support the attachment and formation of other structures such as openings, protrusions, and drop shoulders which desired marketable features that are constructed in a different plane than the main structural plate plane.  The designer may include market appealing features into the design such as roller slots, anchoring projections, mounting holes, latch box, and a mortise pocket frame by using ledges to build the essential structure to house these features, increase the overall structural support, and provide for a frame to fit into the mortise pocket in addition to help in 
    PNG
    media_image6.png
    434
    873
    media_image6.png
    Greyscale

Regarding claim 15,
The door frame of claim 14 wherein said base plate includes a second ledge. While York as modified above teaches said base plate. York as modified above does not teach includes a second ledge.
Ferdinand discloses (Fig 1-3 and 7, and as suggested by annotated figure of Fig 4 above, the base plate has second ledge as indicated by the arrow).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above to include a second ledge as disclosed by Ferdinand because it is known and cost effective method that is easy to manufacture to construct market 

Regarding claim 16, 

The door frame of claim 15 wherein the second ledge protrudes from the first ledge and the first ledge and second ledge are located in separate planes, While York as modified above teaches the first ledge. York as modified above does not teach the second ledge protrudes from the first ledge and the first ledge and second ledge are located in separate planes.

Ferdinand discloses (Fig 1-3 and 7, and as suggested by the annotated figure of  Fig. 4 above, the base plate has a first and second ledge which are located in separate planes as indicated by the arrows).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above so that the second ledge protrudes from the first ledge and the first ledge and second ledge are located in separate planes as disclosed by Ferdinand because the two different plane levels that are created by the two ledges would provide .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over York (GB2245305A), Ferdinand (US-2013145-A), and in further in view of Dietrich (US4892341) hereinafter Dietrich,

The door frame of claim 16 wherein said second ledge includes a roller slot. While York as modified above teaches said second ledge. York as modified above does not teach includes a roller slot.
Dietrich teaches said second ledge includes a roller slot [As shown in the annotated figures of Figs. 9-10 below, the strike plate 20 includes a roller slot (guide 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by York as modified above by having said second ledge includes a roller slot as disclosed by Dietrich because it is a known, easy to manufacture, and cost effective method to design that provides for the roller assembly housing and a solid base to the roller pin supporting structure. The roller pin is attached to move freely into the supporting structures located at the opposite sides of the roller. This arrangement allows the roller to reduce the friction forces, reduce the noise, and prevent the door latch from jamming due to excessive force that is applied when closing the door. Including a roller is a desirable feature in the market that might appeal to a prospective client. 

    PNG
    media_image7.png
    731
    1133
    media_image7.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Charles B. Flora (US 2153080 A) teaches of an expensive and improved adjustable lock strike that increases the utility, durability, and efficiency of the structure. The adjustable lock strike is made out of an inner plate, outer plate and a keeper box, designed for use with a sliding type bolt, the keeper depth is adjustable, the keeper bottom is at a different plane of the inner plate. The assembly is adjustable in both the vertical and longitudinal direction. The assembly is used with doors and door jambs.
Byron Phelps (US 0769770 A) teaches of a simple keeper plate that is that takes up any loose play due to the shrinking of the door or door-casings to prevent the rattling produced due to the misalignment of these parts. The assembly is made out of a top plate, a horizontally adjustable bottom plate, and a keeper box. The bottom plate is supplied with two notches on the opposite sides of a central opening. The bottom part of the keeper box could be integral to the box or movable. the assembly is accommodated in a two ledged mortise pocket so that the assembly is attached flatly with the door jamb surface.
Fustini Fausto (WO 2012137230 A1) teaches of a highly versatile, flexible, and adjustable strike plate for locks that makes it possible to correctly align the spring latch and the bolt of the lock with respective openings in the front surface of the strike plate. 
Leber Krisztian (DE 102015215458 B3) teaches of a strike plate assembly that has rollers that are held in place by supporting structure. The roller assembly is placed into a housing that is visible through the surface slot. The invention demonstrate the use of multi plane use to construct the roller housing.
Alban Antonio Mario (WO 2011030291 A1) teaches of simple, easy to install, and low cost strike plate for magnetic spring-latch locks. The assembly is used where limited depth is available such as frames with glazed casings that have thin borders. The assembly teaches multi plane ledges, a plate with central opening, mounting attachments within the interior space, and anchoring protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675